PER CURIAM.
These consolidated attorney-discipline proceedings are before us on the complaint of The Florida Bar and the uncontested report of the referee.* Respondent was convicted of one count of grand theft and five felony counts of delivery of a controlled substance. The referee found that *529respondent committed the crimes charged and thereby violated article XI, Rules 11.-02(8)(b) and 11.02(4) of the Integration Rule of The Florida Bar, and Disciplinary Rules 1-102(A)(1), 1-102(A)(6), and 9-102(B)(3) of The Florida Bar Code of Professional Responsibility. The referee recommended that respondent be disbarred from the practice of law in Florida.
We approve the findings of fact and recommendations of the referee. Accordingly, respondent is disbarred from the practice of law, effective immediately. The costs of these proceedings in the amount of $1,018.61 are assessed against respondent, for which let execution issue.
It is so ordered.
OVERTON, Acting C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We have jurisdiction. Art. V, § 15, Fla. Const.